50 So. 2d 124 (1951)
CASEY
v.
WELCH.
Supreme Court of Florida, Special Division A.
January 23, 1951.
D.O. Casey, in pro. per.
Leonard M. Robbins and Robbins and Cannova, all of Hollywood, for appellee.
PER CURIAM.
This was an action for fraud instituted in the court below by plaintiff-appellee against defendant-appellant. From a verdict and judgment in favor of plaintiff, this appeal has been taken by defendant.
The question of misrepresentation is one of fact for the jury, under proper supervision of the court; and, since *125 there was adequate evidence to support the verdict in that respect, the judgment would ordinarily be affirmed. However, due to developments occurring subsequent to the time of the filing of suit, the plaintiff was unable to prove any damage, and the record is devoid of evidence that plaintiff was injured by the defendant's misrepresentations. "It is of the very essence of an action of fraud or deceit that the same shall be accompanied by damage, and neither damnum absque injuria nor injuria absque damnum by themselves constitute a good cause of action." Sutton v. Gulf Life Ins. Co., 138 Fla. 692, 189 So. 828, 829.
All other questions raised have been considered, and we find no reversible error. However, for the reason above stated, the judgment should be reversed and the cause remanded.
Reversed and remanded.
SEBRING, C.J., and TERRELL, ADAMS and ROBERTS, JJ., concur.
THOMAS, J., agrees to conclusion.